OPINION — AG — IN SUMMARY, WE FEEL THAT COUNTIES ARE BUT SUBDIVISIONS OF THE STATE AND, AS SUCH, OCCUPY THE EXEMPT STATUS O;F THE STATE IN REGARD TO COURT COSTS CONTEMPLATED BY 12 O.S. 1961 66 [12-66], SUPRA. FURTHERMORE, IT IS OUR OPINION THAT EVEN IF WE SHOULD FIND THAT COUNTIES ARE NOT WITHIN THE PURVIEW OF SAID STATUTE, WE WOULD NECESSARILY HAVE TO CONCLUDE THAT THEY ARE, NONETHELESS, EXEMPT FROM SUCH COSTS. THIS IS BY REASON OF THE FACT THAT NO STATUTE PERMITS THE TAXING OF SUCH COURT COST AGAINST COUNTIES, AND THE LIABILITY OF COUNTIES TO PAY COST DEPENDS SOLELY ON STATUTES EXPRESSLY IMPOSING SAME. THEREFORE, IN ANSWER TO YOUR QUESTION, THE ATTORNEY GENERAL IS OF THE OPINION THAT COUNTIES ARE EXEMPT FROM LIABILITY FROM THE LITIGATION FEE RELATING TO CASES IN THE STATE INDUSTRIAL COURT, AND COUNTIES ARE ALSO EXEMPT FROM PAYMENT OF THE COSTS OF FILING APPEALS WITH THE SUPREME COURT OF OKLAHOMA. CITE: 85 O.S. 1967 Supp., 4 [85-4], 85 O.S. 1961 61 [85-61] (CHARLES OWENS)